IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HAYLEY FREILICH,                            : No. 70 EM 2018
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
SOUTHEASTERN PENNSYLVANIA                   :
TRANSPORTATION AUTHORITY,                   :
                                            :
                   Respondent               :


                                      ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2018, the Application for Extraordinary Relief

is DENIED.